Citation Nr: 0624312	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  01-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The appellant had active service from May 1979 to August 
1990.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  Jurisdiction of the claims files 
was subsequently transferred to the Houston, Texas, RO.  

In January 2004 and February 2005, the Board remanded this 
matter to the Appeals Management Center (AMC) in Washington, 
DC for further evidentiary development.  In VA medical 
reports dated in March 2005, and in an addendum opinion dated 
in June 2005, the Board's inquiries were addressed.  The case 
is again before the Board for appellate consideration.

A personal hearing was held before the undersigned, sitting 
at the Travel Board hearing in Houston, Texas, in March 2003.


FINDING OF FACT

In September 2000, May 2004, and March 2005, the appellant 
had Level I hearing in his left and right ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  While this letter 
was issued subsequent to the initial adjudication of this 
claim in March 2001, any timing defect has been cured by the 
RO's consideration of the veteran's claim in September 2004 
and February 2006, as reflected by the supplemental 
statements of the case issued in those months, thereby 
satisfying the holding in Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  With regard to the instant claim, only the 
latter two elements are at this time potentially applicable.  
While the veteran was not, during the course of this appeal, 
specifically apprised pursuant to the VCAA of the pertinent 
information, such failure is not prejudicial to the veteran, 
in view of the fact that entitlement to compensation has not 
been demonstrated at any time during the course of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
considered by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board further notes that information as to the 
degree of disability (that is, the specific criteria required 
for a higher evaluation) was furnished to the veteran during 
the course of this appeal (see May 2001 statement of the 
case).

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal, and at his request was accorded a 
hearing before the Board.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule, which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIA is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a compensable evaluation for his 
bilateral hearing loss should be assigned.  However, the 
clinical evidence, and specifically the reports of VA 
audiological examinations conducted during the course of this 
appeal, does not demonstrate that a compensable evaluation 
has been warranted at any time.

Specifically, the results of the September 2000, May 2004, 
and March 2005 VA audiometric tests show that the veteran at 
the time of each test had Level I hearing in the right ear 
and Level I hearing in the left ear.  These results 
correspond to a noncompensable (zero percent) rating.  

The Board notes that where appropriate, it has considered the 
provisions of 38 C.F.R. § 4.86a, but these provisions do not 
support a higher rating.  

Although the veteran asserts that his hearing loss warrants a 
higher (that is, compensable) rating, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  The Board acknowledges the 
veteran's contentions that he has difficulty hearing people 
and that the VA audiometric tests do not reflect his true 
hearing loss.  The Board points out the regulations set forth 
the manner in which hearing acuity is evaluated; see 
Lendenmann, supra.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL S. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


